i          i      i                                                                i      i      i




                                 MEMORANDUM OPINION

                                         No. 04-10-00266-CR

                                        Angela CALAMACO,
                                              Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                        From County Court at Law No. 7, Bexar County, Texas
                                      Trial Court No. 224415
                            Honorable Monica Guerrero, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: June 9, 2010

DISMISSED FOR LACK OF JURISDICTION

           Appellant appeals from the trial court’s order modifying the conditions of her probation.

This court does not have jurisdiction to consider an appeal from an order altering or modifying

probation conditions. See Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977); see also

Quaglia v. State, 906 S.W.2d 112, 113 (Tex. App.—San Antonio 1995, no pet.). Accordingly, this

court ordered appellant to show cause why this appeal should not be dismissed for want of
                                                                                     04-10-00266-CR

jurisdiction. On May 28, 2010, appellant’s counsel filed a response agreeing this court lacked

jurisdiction over her appeal. We therefore dismiss the appeal for lack of jurisdiction.



                                                      PER CURIAM

DO NOT PUBLISH




                                                -2-